SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

896
CAF 14-01978
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


IN THE MATTER OF ROBERT E. TROMBLEY, JR.,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

KRISTIN S. PAYNE, RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


KELIANN M. ARGY, ORCHARD PARK, FOR RESPONDENT-APPELLANT.

MICHAEL STEINBERG, ROCHESTER, FOR PETITIONER-RESPONDENT.

FARES A. RUMI, ATTORNEY FOR THE CHILDREN, ROCHESTER.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered October 2, 2014 in a proceeding pursuant to Family
Court Act article 6. The order, among other things, directed
respondent to pay a fine for three separate events constituting civil
contempt.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Matter of Trombley v Payne ([appeal No. 2]
___ AD3d ___ [Nov. 10, 2016]).




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court